58 So.2d 686 (1952)
SENG
v.
CORNS.
Supreme Court of Florida, Special Division B.
May 9, 1952.
*687 Walter Warren, Leesburg, for appellant.
H.M. Voorhis and W.H. Poe, Orlando, for appellee.
TAYLOR, Associate Justice.
The Circuit Court held that under the Statutes of Illinois, and construing the deposit contract before it under the Illinois decisions, the survivor of two joint depositors in an Illinois bank took legal title to the deposit and could not be required to deliver the funds to the Florida executor of the deceased joint depositor, no matter which joint depositor furnished the money so deposited. We agree.
No benefit to the jurisprudence of this State could result from our discussion of the law of a sister state. For the information of counsel, we concur in the able and carefully prepared opinion of Honorable T.G. Futch who decided the case in the Circuit Court.
Affirmed.
SEBRING, C.J., and CHAPMAN and MATHEWS, JJ., concur.